DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-9, 12, 15-16, 22-27, 29 and 38 are objected to because of the following informalities:  
Regarding claim 1, “the autonomous retransmission of the TB” in line 6 is unclear whether it is referring to the retransmitting step, which is confusing as to what is being stopped, or retransmissions that are being automatically repeatedly transmitted that are being stopped. 
Regarding claim 4, “the first or second configured grant configuration” is unclear whether is same or different than the previously mentioned grant configurations.  Examiner suggests amending it to “the first configured grant configuration or a second configured grant configuration” for clarity.
Regarding claim 5, it is clear how one retransmission of one TB uses both second and third configured grant. Examiner is interpreting the limitation as the second configured grant or a third configured grant.
Regarding claim 7, “the autonomous retransmission” is unclear whether it is referring to the retransmitting step or the autonomous retransmission in claim 1. 
Regarding claim 12, “an autonomous retransmission” is unclear. It is confusing whether or not this limitation is referring to the autonomous retransmission in line 6 of claim 1. 
Regarding claim 16, “the autonomous retransmission” in line 6 is unclear whether it is referring to the retransmitting step or the autonomous retransmission of claim 1. 
Regarding claim 38, “the autonomous retransmission of the TB” in line 8 is unclear whether it is referring to the retransmitting step, which is confusing what is being stopped, or retransmissions that are being automatically repeatedly transmitted that is being stopped. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 29 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0229788 (hereinafter Zhang).
Regarding claim 29, Zhang discloses a method in a network node comprising: receiving, from a terminal device, information related to one or more autonomous uplink retransmissions of a transport block (TB) with one or more configured grants (FIG. 12, 1220: details UE transmits a first autonomous UL communication signal based on the first configuration); and determining a scheduling policy or a scheduling decision for the TB based on the information (FIG. 12, 1230: details BS dynamically updates the first configuration to a second configuration for link adaptation, for example, in response to a change in a channel parameter or a traffic load, as scheduling policy); wherein the scheduling decision indicates termination of retransmissions for the TB (the scheduling decision has no patentable weight because the claim is written in the alternative and Zhang discloses the scheduling policy).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9, 12, 15-16, 22-23 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0376985 (hereinafter Zhou) in view of US 2018/0123765 (hereinafter Cao).
Regarding claims 1 and 38, a terminal device / method in a terminal device comprising: transmitting a transport block (TB) to a network node with a first configured grant (FIG. 26: details Transmitting a TB as an initial transmission in response to NDI being toggled); and retransmitting the TB to the network node autonomously with a second configured grant (FIG. 26: details Retransmitting the TB in response to NDI not being toggled).
Zhou does not explicitly teach wherein the autonomous retransmission of the TB stops when a timer whose timer value equals a predetermined maximum time period expires. 
However, Cao teaches wherein the autonomous retransmission of the TB stops when a timer whose timer value equals a predetermined maximum time period expires ([0210][0214]: details if the time window is reached, then the UE should not perform any more retransmission/repetition without feedback from the base station). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teachings of Cao and include wherein the autonomous retransmission of the TB stops when a timer whose timer value equals a predetermined maximum time period expires of Cao with Zhou.  Doing so would provide support for transmission and retransmission (Cao, at paragraph [0011]).

Regarding claim 6, Zhou teaches wherein the TB is transmitted with a hybrid automatic repeat request (HARQ) process ([0274]-[0281]: details HARQ process; HARQ retransmission).  

Regarding claim 7, Zhou teaches wherein the autonomous retransmission of the TB is performed one or more times with a same hybrid automatic repeat request (HARQ) process ([0274]-[0281]: details HARQ process; HARQ retransmission).

Regarding claim 9, Zhou does not explicitly teach wherein the timer is stopped when the terminal device receives an acknowledgement for the TB.  
However, Cao teaches wherein the timer is stopped when the terminal device receives an acknowledgement for the TB ([0210][0214]: details starts to perform autonomous retransmission/repetition of the TB until an ACK or grant is received).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teachings of Cao and include wherein the timer is stopped when the terminal device receives an acknowledgement for the TB of Cao with Zhou.  Doing so would provide support for transmission and retransmission (Cao, at paragraph [0011]).

Regarding claim 12, Zhou teaches wherein the TB is retransmitted autonomously with the second configured grant when the terminal device determines that an autonomous retransmission with the second configured grant is allowed ([0272]; [0281]: details a second DCI indicating an uplink grant for the retransmission of the TB; second DCI indicating the retransmission).  

Regarding claim 15, Zhou teaches wherein the second configured grant belongs to a first configured grant configuration ([0233]-[0234]: details configured UL grant of configured type 1… type 2); and wherein the method further comprises retransmitting the TB to the network node autonomously with the second configured grant and a third configured grant (FIG. 26: details Retransmitting the TB in response to NDI not being toggled).  

Regarding claim 16, Zhou does not explicitly teach wherein the autonomous retransmission of the TB stops when a predetermined maximum number of transmission attempts is reached or a predetermined maximum time period has elapsed.  
However, Cao teaches wherein the autonomous retransmission of the TB stops when a predetermined maximum number of transmission attempts is reached ([0214]: details the UE assumes NACK after not receiving any HARQ feedback or grant within a window T1 and starts to perform autonomous retransmission/repetition of the TB … until a maximum number of retransmissions N) or a predetermined maximum time period has elapsed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teachings of Cao and include wherein the autonomous retransmission of the TB stops when a predetermined maximum number of transmission attempts is reached or a predetermined maximum time period has elapsed of Cao with Zhou.  Doing so would provide support for transmission and retransmission (Cao, at paragraph [0011]).

Regarding claim 22, Zhou does not explicitly teach wherein the timer is stopped when the terminal device receives a dynamic grant for retransmission of the TB.  
However, Cao teaches wherein the timer is stopped when the terminal device receives a dynamic grant for retransmission of the TB ([0210][0214]: details starts to perform autonomous retransmission/repetition of the TB until an ACK or grant is received).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teachings of Cao and include wherein the timer is stopped when the terminal device receives a dynamic grant for retransmission of the TB of Cao with Zhou.  Doing so would provide support for transmission and retransmission (Cao, at paragraph [0011]).

Regarding claim 23, Zhou does not explicitly teach wherein the timer is started when one of following events occurs: a media access control (MAC) protocol data unit (PDU) corresponding to the TB has been generated; a first LBT operation is started for a first transmission attempt of the TB; and a first potential transmission opportunity for the TB occurs.  
However, Cao teaches wherein the timer is started when one of following events occurs: a media access control (MAC) protocol data unit (PDU) corresponding to the TB has been generated; a first LBT operation is started for a first transmission attempt of the TB; and a first potential transmission opportunity for the TB occurs ([0210][0214]: details starts to perform autonomous retransmission/repetition of the TB until… maximum retransmission time T2 (starting from initial grant-free transmission time n), as timer is started when potential transmission opportunity for TB occurs).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teachings of Cao and include wherein the timer is started when one of following events occurs: a media access control (MAC) protocol data unit (PDU) corresponding to the TB has been generated; a first LBT operation is started for a first transmission attempt of the TB; and a first potential transmission opportunity for the TB occurs of Cao with Zhou.  Doing so would provide support for transmission and retransmission (Cao, at paragraph [0011]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Cao as applied to claim 1 above, and further in view of US 2020/0146032 (hereinafter bae).
Regarding claim 2, Zhou teaches wherein the second configured grant belongs to a first configured grant configuration ([0233]-[0234]: details configured UL grant of configured type 1… type 2).
Zhou does not explicitly teach wherein the method further comprises: retransmitting the TB to the network node autonomously with a third configured grant belonging to a second configured grant configuration.
However, Bae teaches wherein the method further comprises: retransmitting the TB to the network node autonomously with a third configured grant belonging to a second configured grant configuration ([0324]: details when a method (i.e., method 1 described above, which is related to retransmission) for applying the same parameter or parameter selecting method as used for the previous grant-free transmission to the retransmission is applied, the same CRC scrambling is used for the UL grant for the second transmission and a third UL grant, as third configured grant).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teachings of Bae and include wherein the method further comprises: retransmitting the TB to the network node autonomously with a third configured grant belonging to a second configured grant configuration of Bae with Zhou.  Doing so would provide efficient transmission (Bae, at paragraph [0111]).

Regarding claim 3, Zhou teaches wherein the second configured grant belongs to a first configured grant configuration ([0233]-[0234]: details configured UL grant of configured type 1… type 2).
Zhou does not explicitly teach wherein the method further comprises retransmitting the TB to the network node autonomously with a third configured grant belonging to the first configured grant configuration.  
However, Bae teaches wherein the method further comprises retransmitting the TB to the network node autonomously with a third configured grant belonging to the first configured grant configuration ([0324]: details when a method (i.e., method 1 described above, which is related to retransmission) for applying the same parameter or parameter selecting method as used for the previous grant-free transmission to the retransmission is applied, the same CRC scrambling is used for the UL grant for the second transmission and a third UL grant, as third configured grant).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teachings of Bae and include wherein the method further comprises retransmitting the TB to the network node autonomously with a third configured grant belonging to the first configured grant configuration of Bae with Zhou.  Doing so would provide efficient transmission (Bae, at paragraph [0111]).

Regarding claim 4, Zhou teaches wherein the first configured grant belongs to the first or second configured grant configuration ([0233]-[0234]: details configured UL grant of configured type 1 and type 2).
  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Cao and Bae as applied to claim 3 above, and further in view of US 2022/0007411 (hereinafter Takeda).
Regarding claim 5, Zhou does not explicitly teach wherein the first configured grant belongs to a third configured grant configuration.  
 However, Takeda teaches wherein the first configured grant belongs to a third configured grant configuration (FIG. 2: details configured grant configuration #3, as third configured grant configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teachings of Takeda and include wherein the first configured grant belongs to a third configured grant configuration of Takeda with Zhou.  Doing so would provide appropriately control periodic transmission (Takeda, at paragraph [0111]).

Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Cao as applied to claim 1 above, and further in view of US 2018/0110085 (hereinafter Tseng).
Regarding claim 8, Zhou does not explicitly teach wherein the timer is started at a time point related to the transmitting of the TB.  
However, Tseng teaches teach wherein the timer is started at a time point related to the transmitting of the TB ([0136]-[0141]: details Timer is started/restarted in the subframe receiving a UL grant).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teachings of Tseng and include wherein the timer is started at a time point related to the transmitting of the TB of Tseng with Zhou.  Doing so would improve latency (Tseng, at paragraph [0161]).

Regarding claim 24, Zhou does not explicitly teach wherein a configured grant timer is reused as the timer. 
However, Tseng teaches wherein a configured grant timer is reused as the timer ([0136]-[0141]: details length of the Timer reuses the valid time of the received UL grant). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teachings of Tseng and include wherein a configured grant timer is reused as the timer of Tseng with Zhou.  Doing so would improve latency (Tseng, at paragraph [0161]).

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Cao as applied to claim 1 above, and further in view of US 2010/0215004 (hereinafter Yoo).
Regarding claim 25, Zhou does not explicitly teach indicating, to the network node, a number of transmission attempts for the TB or delay experienced for the transmissions of the TB.  
However, Yoo teaches indicating, to the network node, a number of transmission attempts for the TB or delay experienced for the transmissions of the TB (Fig. 4, S11; [0052]: details the HARQ data #1 may include a redundancy version (RV) that is the number of retransmission attempts).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teachings of Yoo and include indicating, to the network node, a number of transmission attempts for the TB or delay experienced for the transmissions of the TB of Yoo with Zhou.  Doing so would decrease amount of radio resources required for scheduling information (Yoo, at paragraph [0012]).

Regarding claim 26, Zhou does not explicitly teach wherein the number of the transmission attempts or the experienced delay is indicated by one or more of: redundant version of the TB; uplink control information (UCI); radio resource control (RRC) signaling; MAC control element (CE); and Layer 1 or Layer 2 signaling.  
However, wherein the number of the transmission attempts or the experienced delay is indicated by one or more of: redundant version of the TB; uplink control information (UCI); radio resource control (RRC) signaling; MAC control element (CE); and Layer 1 or Layer 2 signaling (Fig. 4, S11; [0052]: details the HARQ data #1 may include a redundancy version (RV) that is the number of retransmission attempts).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teachings of Yoo and include wherein the number of the transmission attempts or the experienced delay is indicated by one or more of: redundant version of the TB; uplink control information (UCI); radio resource control (RRC) signaling; MAC control element (CE); and Layer 1 or Layer 2 signaling of Yoo with Zhou.  Doing so would decrease amount of radio resources required for scheduling information (Yoo, at paragraph [0012]).

Regarding claim 27, Zhou does not explicitly teach further comprising: receiving a signaling indicating termination of retransmissions for the TB. 
However, Cao teaches receiving a signaling indicating termination of retransmissions for the TB ([0210][0214]: details starts to perform autonomous retransmission/repetition of the TB until an ACK or grant is received). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teachings of Cao and include receiving a signaling indicating termination of retransmissions for the TB of Cao with Zhou.  Doing so would provide support for transmission and retransmission (Cao, at paragraph [0011]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marco (US 2022/0183050) details transmission pre-emption.
Babaci (US 2020/0220693) details configured grant for unlicensed cells.
Kunt (US 2020/0351936) details autonomous retransmission on configured grants in mobile communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/           Patent Examiner, Art Unit 2415